DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-3, 9-16, and 18, without traverse in their reply dated 6/18/2021 is acknowledged. Claims 4-8, 17, and 19-23 were cancelled. Claims 1-3, 9-16, and 18 are pending and considered on the merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 10/22/2018 and 3/16/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim is directed to every possible biomarker in every possible form, which biomarkers that applicant never possessed.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The test of enablement relies on the standard set forth in In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), (MPEP 2164.01) and asks the "question is the experimentation needed to practice the invention undue or unreasonable?" 
The nature of the invention. 
The invention is directed to a method diagnosing cystic fibrosis with the sole step being detecting a biomarker. 
The breadth of the claims. 
The claim is very broad, not only indicating a wide variety of biomarkers but also every possible form of the biomarkers.
The state of the prior art. 

The level of one of ordinary skill.
 	The level of skill in this area appears to be that of a professional engineer or scientist.
The level of predictability in the art. 
The art, by virtue of being directed to a method of diagnosing diseases which is often done by detecting biomarkers, is fairly predictable.
The amount of direction provided by the inventor. 
As far as the examiner can tell, some of the biomarkers provided are discussed more than others regarding direction provided. 
The existence of working example. 
No working examples are only provided related to the blood biomarker.
The quantity of experimentation. 
Given the evidence presented above, the examiner does not understand how one is to carry out the diagnosis, and the applicant has provided no disclosure to fill the gaps in the examiner’s (or the public’s) understanding.  As such, the examiner finds that one attempting to practice claim 1 would be required to undertake an undue amount of experimentation. 
Therefore, because claim 1 is not enabled by the originally filed disclosure, it is rejected on this basis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for steps, such omission amounting to a gap in the claims.  See MPEP § 2172.01.  The preamble indicates a method diagnosing cystic fibrosis without indicating any steps of diagnosing. 
Regarding claims 3 and 16, the claims recites the limitation "the level".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 12 and 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For examination purposes the examiner interprets that the claim only requires the recitation prior to preferably.
Regarding claim 13, the limitations “isoform 1 compound” and “isoform 2 compound” are indefinite because it is unclear if the applicant is requiring any isoform compounds or if they are intended to be the specific ones provided in the specification (page 15-16). For examination purposes the Examiner is interpreting that the isoforms are any isoform compounds.	Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 3 recites “the level of the biomarker is indicative whether or not the subject is suffering from cystic fibrosis or whether or not the subject is at risk of suffering from cystic fibrosis.” Claim 16 recites “if the level of the biomarker in the sample from the subject is higher than a cut-off value this is indicative that the subject is suffering from cystic fibrosis or is at risk of suffering from cystic fibrosis and/or wherein if the level of the biomarker in the sample from the subject is lower than a cut-off value this is indicative that the subject is not suffering from or is not at risk of suffering from cystic fibrosis,” Both are effectively comparing information regarding a sample to a reference. 
The judicial exception is detecting a biomarker.
This judicial exception is not integrated into a practical application because it is a well-known to perform diagnostics of diseases, including cystic fibrosis, by detecting biomarkers. This does not add a meaningful limitation to the abstract idea because this step is essentially insignificant extra-solution activity (MPEP 2106.05g). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are well-understood, routine, conventional functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 13, 14, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilbault et al. (Am J Respir Cell Mol Biol. 2009 Jul;41(1):100-6, provided on IDS on 10/22/2018).
Regarding claim 1, Guilbault describes a method for diagnosing cystic fibrosis in a subject (abstract) comprising: 
detecting a biomarker in a sample from the subject, wherein the sample is a sample selected from the group consisting of blood, a blood product, urine, saliva, cerebrospinal liquid, stool, tissue and lymph liquid (page 101 “Blood samples, both human and murine, were collected in EDTA-coated tubes.”).
Regarding claim 2, Guilbault describes that the method further comprises determining a level of the biomarker present in the sample (abstract “Low ceramide levels were associated with high AA and low DHA concentrations in patients with CF. No correlation was observed in 
Regarding claim 3, Guilbault describes that the level of the biomarker is indicative whether or not the subject is suffering from cystic fibrosis or whether or not the subject is at risk of suffering from cystic fibrosis (page 105 “Ceramide levels below 3.9 ng/mg of phosphate might be considered as a quite suggestive biomarker of a potential CF disease, even if genotyping would not be available for a given patient at the time of diagnosis.”).
Regarding claim 13, Guilbault describes that the biomarker is selected from the group comprising isoform 1 compound, isoform 2 compound and the total of isoform 1 compound and isoform 2 compound (page 101 table 2).
Regarding claim 14, Guilbault describes that the biomarker is detected by means of mass spectrometric analysis (page 101 “Fatty acids were esterifed and quantified by gas chromatography/mass spectrometry (GC/MS).”).
Regarding claim 15, Guilbault describes that the subject is a human being (page 101 “Human Study…”).
Regarding claim 16, Guilbault describes that if the level of the biomarker in the sample from the subject is higher than a cut-off value this is indicative that the subject is suffering from cystic fibrosis or is at risk of suffering from cystic fibrosis and/or wherein if the level of the biomarker in the sample from the subject is lower than a cut-off value this is indicative that the subject is not suffering from or is not at risk of suffering from cystic fibrosis, preferably the cut- off value is 69 nmol/L blood, more preferably 69.1 nmol /L blood in case the biomarker is total C26 ceramide and the cut-off value is 27.7 nmol/L blood in case the biomarker is cis-C26 ceramide (page 105 “In humans (HC), the cutoff value for ceramide seemed to be even higher .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guilbault et al. (Am J Respir Cell Mol Biol. 2009 Jul;41(1):100-6, provided on IDS on .
Regarding claim 9, Guilbault describes all the limitations of claim 1, however is silent to  the biomarker being one selected from the group comprising of C26 ceramide, a medium ceramide and a long ceramide, wherein a medium ceramide is a ceramide of formula (2) 

    PNG
    media_image1.png
    154
    273
    media_image1.png
    Greyscale
 
wherein n is any integer from: 8, 10, 12, 14 and 16 and 
a long ceramide is a ceramide of formula (2) 

    PNG
    media_image1.png
    154
    273
    media_image1.png
    Greyscale
 
wherein n is any integer from 18, 20, 22, 24, 26, and 28.
Hamai describes using C26 ceramide for diagnosing CF (abstract “Here, we report that expression of defective CFTR (#F508CFTR or decreased CFTR) in human lung epithelial cell  lines increases sphingolipid synthesis and mass of sphinganine, sphingosine, four long-chain saturated ceramide species, C16 dihydroceramide, C22, C24, C26-ceramide,”). Furthermore, Hamai suggests that C26 and long-chain ceramides are important markers when evaluating CFTR expression (figure 5), suggesting motivation to use these specifically when diagnosing CF.

Regarding claim 10, the combination described above describes that the biomarker is C26 ceramide (Hamai: abstract “Here, we report that expression of defective CFTR (#F508CFTR or decreased CFTR) in human lung epithelial cell  lines increases sphingolipid synthesis and mass of sphinganine, sphingosine, four long-chain saturated ceramide species, C16 dihydroceramide, C22, C24, C26-ceramide,”).
Regarding claim 12, the combination described above describes that the biomarker is total C26 ceramide, preferably total C26 ceramide is cis-C26 ceramide plus trans-C26 ceramide (Hamai: abstract “Here, we report that expression of defective CFTR (#F508CFTR or decreased CFTR) in human lung epithelial cell lines increases sphingolipid synthesis and mass of sphinganine, sphingosine, four long-chain saturated ceramide species, C16 dihydroceramide, C22, C24, C26-ceramide,”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guilbault et al. (Am J Respir Cell Mol Biol. 2009 Jul;41(1):100-6, provided on IDS on 10/22/2018) in view of Meikle et al. (US 2008/0233655 Al).
Regarding claim 18, Guilbault describes all the limitations of claim 1 and 16, however is silent to the blood product is dried blood spots (DBS).
Meikle describes “Samples for analysis can be obtained from any organ, tissue, fluid or other biological sample comprising lysosomes or their component storage associated compounds. A preferred sample is whole blood and products derived therefrom, such as plasma 
Therefore it would have been obvious to one skilled in the art at the time of the invention to incorporate dried blood spots into the method of Guilbault as suggested by Meikle because this would allow for easy sample collection and storage for detecting ceramide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797